1
                                    UNITED STATES DISTRICT COURT
2
                                            DISTRICT OF NEVADA
3
                                                       ***
4
     STEVEN NELSON MURRAY,                                 Case No. 2:12-cv-02212-RFB-VCF
5
                          Petitioner,                                           ORDER
6              v.
7    BRIAN WILLIAMS, SR., et al.,
8                       Respondents.
9
              This counseled habeas petition pursuant to 28 U.S.C. § 2254 comes before the Court on
10
     respondents’ motion to dismiss the amended petition, in part, as untimely, unexhausted,
11
     procedurally defaulted, and precluded (ECF No. 64). Petitioner has opposed (ECF No. 67), and
12
     respondents have replied (ECF No. 70). In addition, petitioner has filed a motion for leave to file
13
     supplemental authority, which has not been opposed (ECF No. 71).
14
     I. Background
15
              Petitioner in this action challenges his 2009 state court conviction, pursuant to jury trial, of
16
     one count of driving while under the influence causing death or substantial bodily harm and one
17
     count of vehicular homicide. (ECF No 60; Ex. 39).1
18
              The charges against petitioner arose from an accident that occurred in the early morning
19
     hours of July 7, 2008.2 (ECF No. 60 at 2). Petitioner was driving to work when he crashed his car
20
     into a bus stop, killing one of the women waiting there and severely injuring the other. (Id.) After
21
     the crash, petitioner climbed out of his car, walked to the curb and sat down. (Id. at 2-3). Police
22
     arrived a few minutes later, at 5:39 a.m. (Id. at 3). Petitioner admitted he had taken prescribed
23
     doses of Valium and Percocet the night before, and at 6:40 a.m. the police began to conduct three
24

25   1
       The exhibits cited in this order, comprising the relevant state court record, are located at ECF
26   Nos. 10-19 & 61. The Court refers to the exhibits in ECF Nos. 10-19 as Resp. Exs., and the exhibits
     in ECF No. 61 as Pet. Exs.
27
     2
         The summary of the relevant facts is drawn from the amended petition.
28
1    field sobriety tests on petitioner, all of which he failed. (Id.) The police decided to transport

2    petitioner to jail, but on the way there he complained of back pain, so they took him to the hospital

3    instead. (Id.) There, petitioner’s blood was drawn and tested positive for the active ingredients in

4    Valium and Percocet. (Id.) Petitioner was arrested at 12:45 p.m. and charged with DUI causing

5    substantial bodily injury and the alternative charges of DUI causing death and vehicular homicide.

6    (Resp. Ex. 4).

7           Before trial, the defense moved to suppress all evidence obtained as a result of the allegedly

8    prolonged detention, including the results of the blood draw. (Resp. Ex. 6). At a hearing on the

9    motion, defense counsel initially sought an evidentiary hearing to establish when the petitioner

10   was detained. However, after the court concluded that there was probable cause to arrest petitioner

11   based on the fact of the crash alone, counsel conceded that there would be no point to an evidentiary

12   hearing. (Resp. Ex. 9 (Tr. 1-13, 16-18, 21-23)).

13          The defense also moved to sever the vehicular homicide charge, as proving that charge

14   would have involved presentation of evidence of petitioner’s prior DUIs. (Resp. Ex. 11). Instead

15   of severing the charge, the court accepted the parties’ stipulation that petitioner would not be tried

16   on the vehicular homicide charge; rather, if he were convicted of DUI causing death, the prior

17   DUIs would be treated as a sentencing enhancement to be decided by the court, and if found by

18   the court, petitioner would be adjudicated guilty of vehicular homicide instead of DUI causing

19   death. (Resp. Ex. 25).

20          Trial commenced on March 23, 2009. (Resp. Ex. 27). Pursuant to the stipulation, the jury

21   was asked to consider only the two DUI counts, and the jury found petitioner guilty of both. (Resp.

22   Ex. 35). Petitioner was sentenced and judgment of conviction was entered. (Resp. Exs. 38 & 39).

23   On appeal, the Nevada Supreme Court affirmed. (Resp. Exs. 40, 41 & 47). Petitioner then filed a

24   state postconviction petition for habeas corpus relief, which the trial court denied on the merits.

25   (Resp. Exs. 49 & 58). The Nevada Supreme Court affirmed. (Resp. Ex. 62).

26          Petitioner thereafter initiated the instant action by filing a pro se petition for federal habeas

27   corpus relief. (ECF No. 1). The Court found several of petitioner’s claims unexhausted but granted

28   petitioner’s motion to stay and abey while he exhausted those claims in state court. (ECF Nos. 23


                                                        2
1    & 38). After returning to state court, petitioner filed a motion to reopen proceedings, along with a

2    motion for appointment of counsel, both of which the Court granted. (ECF Nos. 41, 43 & 47). The

3    Court also granted petitioner’s motion to vacate its order partially dismissing the petition and

4    motion for leave to file an amended petition. (ECF No. 57).

5           Appointed counsel thereafter filed the instant, operative amended petition, which

6    respondents now move to dismiss in part.

7

8    II. Timeliness

9           The Antiterrorism and Effective Death Penalty Act (“AEDPA”) imposes a one year statute

10   of limitations on the filing of federal habeas corpus petitions. The statute imposing a period of

11   limitations provides:

12          (1)     A 1-year period of limitation shall apply to an application for a writ of
            habeas corpus by a person in custody pursuant to the judgment of a State court. The
13          limitation period shall run from the latest of—
14          (A)    the date on which the judgment became final by the conclusion of direct
            review or the expiration of the time for seeking such review;
15
            (B)     the date on which the impediment to filing an application created by State
16          action in violation of the Constitution or laws of the United States is removed, if
            the applicant was prevented from filing by such State action;
17

18          (C)     the date on which the constitutional right asserted was initially recognized
            by the Supreme Court, if the right has been newly recognized by the Supreme Court
19          and made retroactively applicable to cases on collateral review; or
20          (D)    the date on which the factual predicate of the claim or claims presented
            could have been discovered through the exercise of due diligence.
21

22
     28 U.S.C. § 2244(d).
23
            A claim in an amended petition that is filed after the expiration of the one year limitation
24
     period will be timely only if the claim relates back to a timely filed claim pursuant to Rule 15(c)
25
     of the Federal Rules of Civil Procedure, on the basis that the claim arises out of “the same conduct,
26
     transaction or occurrence” as the timely claim. Mayle v. Felix, 545 U.S. 644 (2005). In Mayle, the
27
     Supreme Court held that habeas claims in an amended petition do not arise out of “the same
28


                                                      3
1    conduct, transaction or occurrence” as prior timely claims merely because the claims all challenge

2    the same trial, conviction, or sentence. Id. at 655-64. Rather, under the construction of the rule

3    approved in Mayle, Rule 15(c) permits relation back of habeas claims asserted in an amended

4    petition “only when the claims added by amendment arise from the same core facts as the timely

5    filed claims, and not when the new claims depend upon events separate in ‘both time and type’

6    from the originally raised episodes.” Id. at 657. In this regard, the reviewing court looks to “the

7    existence of a common ‘core of operative facts’ uniting the original and newly asserted claims. A

8    claim that merely adds “a new legal theory tied to the same operative facts as those initially

9    alleged” will relate back and be timely. Id. at 659 & n.5.

10           A. Ground One

11           Ground One asserts that trial counsel entered into a stipulation that allowed the court to

12   convict petitioner of a substantive offense, in violation of his Fifth, Sixth and Fourteenth

13   Amendment rights. (ECF No. 60 at 10-13). Petitioner asserts that the stipulated procedure resulted

14   in structural error, and that the stipulation violated petitioner’s “Sixth Amendment autonomy right

15   to control his defense.” (Id. at 11).

16           Respondents interpret the latter allegation as a claim that petitioner’s autonomy rights were

17   violated pursuant to McCoy v. Louisiana, ––– U.S. ––– , 138 S. Ct. 1500 (2018), and they argue

18   that to this extent Ground One is untimely. Ground One does not explicitly rely on McCoy.

19   However, to the extent it does, it merely is a different legal theory based on the facts alleged in the

20   pro se petition and therefore relates back. In the timely pro se petition, petitioner alleged that trial

21   counsel was ineffective for entering into the stipulation “without [his] permission or knowledge,”

22   that the stipulation was invalid and resulted in the vehicular homicide count being a sentencing

23   enhancement rather than a charge, and that the trial court erred in making Count 3 a sentencing

24   enhancement. (ECF No. 6 at 4-7 & 44). These allegations are the same allegations underlying the

25   claim in Ground One, even any McCoy claim, and therefore Ground One relates back to the pro

26   se petition.

27           B. Ground Two(B)

28


                                                        4
1            In Ground Two(B), petitioner asserts that “[t]rial counsel failed to argue for suppression of

2    the blood draw results on the grounds Mr. Murray didn’t consent to the draw.” (ECF No. 60 at 14).

3    Although Ground Two(B) was not part of the pro se petition, petitioner asserts that it relates back

4    to his claims therein that counsel was ineffective for failing to obtain a second analysis of his blood

5    and failing to object to the blood draw, taken four hours after the accident, as well as his assertion

6    that such evidence should have been suppressed as an “unlawful search and seizure.” (ECF No. 6

7    at 19-20). Petitioner further argues that his petition incorporated by reference his direct appeal, in

8    which he asserted that the results of the blood draw should have been suppressed because the

9    length of his detention violated the Fourth Amendment and the officers did not have probable

10   cause to arrest him until after the results of the blood draw. (Resp. Ex. 41 at 23-29).

11           The Court finds that the pro se petition shares a sufficiently similar core of operative fact

12   with Ground Two(B) to render Ground Two(B) timely. That is because the facts underlying

13   Ground Two(B) – that the blood test results should have been suppressed due to lack of consent –

14   are necessarily implied by the claim asserted in the pro se petition and in the state court

15   proceedings below – that the test results should have been suppressed because they were the

16   product of an illegal detention. Consent to a blood draw as a result of an unlawful detention would

17   be valid only if “consent was gained through ‘means sufficiently distinguishable [from the prior

18   illegality] to be purged of the primary taint.’” United States v. Monroe, 322 F. App’x 552, 554

19   (9th Cir. 2009) (unpublished) (quoting United States v. Washington, 490 F.3d 765, 774 (9th Cir.

20   2007)). Petitioner argues in his pro se petition that his blood was drawn four hours after the

21   accident amidst an unlawful search and seizure. The facts alleged would necessarily support a

22   finding that petitioner could not have validly consented to any blood draw because, as alleged, the

23   blood draw occurred during an unlawful seizure and would therefore be indistinguishable from the

24   illegality. Petitioner’s current argument that his blood was drawn without consent arises from the

25   same core fact of his allegedly unlawful detention and depends upon events identical in both time

26   and type from the originally raised episode. Therefore, Ground Two(B) relates back to the pro se

27   petition.

28           C. Ground Two(E)


                                                       5
1           In Ground Two(E), petitioner asserts that trial counsel was ineffective for failing to object

2    to the verdict form as “misleading because it mistakenly omitted the one disputed issue in the

3    case—whether Mr. Murray was under the in-fluence at the time of the accident.” (ECF No. 60 at

4    19). While the parties focus on whether this claim was incorporated by reference into the pro se

5    petition, the Court finds it unnecessary to reach that far. In the body of the pro se petition itself,

6    petitioner quotes the Nevada Supreme Court’s footnote, in which it had summarily denied several

7    of petitioner’s direct appeal claims, including that “the verdict form omitted the element of

8    impairment from the charges.” (ECF No. 6 at 37). Petitioner then asserts that the Nevada Supreme

9    Court’s resolution of the claims in such a fashion violated 28 U.S.C. § 2254(d)(2). Liberally

10   construing the pro se petition, the Court finds it alleges that the verdict form improperly omitted

11   the element of impairment as the basis of a claim. As such, petitioner’s claim that counsel was

12   ineffective for failing to raise this claim shares a common core of operative fact with a claim in

13   the timely petition. See Ha Van Nguyen v. Curry, 736 F.3d 1287, 1296-97 (9th Cir. 2013),

14   abrogated on other grounds by Davila v. Davis, ––– U.S. ––––, 137 S. Ct. 2058 (2017) (holding

15   that ineffective assistance of appellate counsel claim related back to timely substantive claim).

16   Ground Two(E) is therefore timely.

17          D. Ground Five

18          In Ground Five, petitioner asserts a substantive claim based on his assertion that “[t]he

19   verdict form didn’t correctly state the relevant offense.” (ECF No. 60 at 23). As discussed supra,

20   this claim was actually asserted in the pro se petition and is therefore timely.

21          E. Grounds Six and Seven

22          In Ground Six, petitioner asserts that the State improperly solicited evidence of his pre-

23   arrest silence in violation of his Fifth, Sixth and Fourteenth Amendment rights. (ECF No. 60 at

24   24). Specifically, petitioner complains of testimony elicited that after the accident, he expressed

25   no concern about anything except the tools in his truck. (Id.) In Ground Seven, petitioner asserts

26   that the jury was tainted by two instances of juror misconduct. The first happened when one juror

27   objected loudly that the court was having conferences outside the presence of the jury. (ECF No.

28


                                                       6
1    60 at 24-25). The second happened when a group of three jurors was asked by a friend of

2    petitioner’s wife which courtroom the trial was in. (Id. at 25-26).

3            Respondents assert that the core of facts these claims are based on were not in the original

4    petition. Petitioner asserts that both claims was part of his direct appeal, that he incorporated his

5    direct appeal (and the Nevada Supreme Court’s opinion thereon) in his petition when he asked the

6    Court to review his direct appeal on page 35 of the pro se petition, and that this claim therefore

7    relates back. (ECF No. 67 at 12-13).

8            Petitioner’s argument relies on Ross v. Williams, 896 F.3d 958, 966 (9th Cir. 2018). In

9    Ross, the Ninth Circuit held that a habeas petition may incorporate by reference assertions in

10   materials attached to the petition if the petition makes “clear and repeated references to [the]

11   appended supporting brief” and the claims therein are presented with sufficient particularity. Id. at

12   966 (relying on Dye v. Hofbauer, 546 U.S. 1, 4 (2005)). But even under this standard, petitioner’s

13   claims do not relate back. First, petitioner did not attach his direct appeal, so it cannot be

14   incorporated by reference. Second, even assuming petitioner’s single statement on page 35 of his

15   brief could be interpreted to refer to the Nevada Supreme Court’s opinion, he made only one such

16   reference, so the brief was not repeatedly cited and thus not incorporated by reference.3 Petitioner

17   cites no authority for his argument that the references need not be repeated if the single reference

18   is “crystal clear.”

19           Shortly after petitioner filed his opposition, however, Ross was withdrawn pending

20   rehearing en banc. Ross v. Williams, 920 F.3d 1222 (9th Cir. 2019). Petitioner asserts that the en

21   banc opinion will clarify the standards related to incorporation by reference, possibly in a way that

22   is more lenient than the standard enunciated in the withdrawn Ross opinion. (ECF No. 71). Because

23   the Nevada Supreme Court’s direct appeal opinion does contain sufficiently particular facts which,

24   if deemed incorporated by reference, would provide a basis for relation back, and because the

25   Ninth Circuit is poised to provide further guidance on the standard for determining whether a

26
     3
       In every other location where petitioner references the Nevada Supreme Court’s opinion, it is in
27   relation to its specific finding with respect to a specific claim – none of which is the claim asserted
     in Grounds Six or Seven. (See ECF No. 6 at 5, 12-13, 16, 18, 20, 22, 23-24, 25, 26-27, 29-30, 35-
28   36, 41, 48).

                                                       7
1    document has been incorporated by reference into a habeas petition, the Court will defer a

2    determination of the timeliness of Grounds Six and Seven until the time of the merits disposition.

3    If the en banc Ross decision has not been issued by that time, the Court will apply the standards in

4    existence at the time of the merits disposition to determine whether the appeal has been

5    incorporated by reference.

6

7    III. Exhaustion

8            Under 28 U.S.C. § 2254(b)(1)(A), a habeas petitioner first must exhaust state court

9    remedies on a claim before presenting that claim to the federal courts. To satisfy this exhaustion

10   requirement, the claim must have been fairly presented to the state courts completely through to

11   the highest state court level of review available. See Peterson v. Lampert, 319 F.3d 1153, 1156

12   (9th Cir. 2003) (en banc); Vang v. Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003). In the state courts,

13   the petitioner must refer to the specific federal constitutional guarantee and must also state the

14   facts that entitle the petitioner to relief on the federal constitutional claim. Shumway v. Payne, 223

15   F.3d 983, 987 (9th Cir. 2000). That is, fair presentation requires that the petitioner present the state

16   courts with both the operative facts and the federal legal theory upon which the claim is based.

17   Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005). The exhaustion requirement ensures that

18   the state courts, as a matter of federal state comity, will have the first opportunity to pass upon and

19   correct alleged violations of federal constitutional guarantees. See, e.g., Coleman v. Thompson,

20   501 U.S. 722, 731 (1991).

21           Respondents argue that Grounds Two(B) and Two(D) are unexhausted.

22           A. Ground Two(B)

23           Petitioner concedes that Ground Two(B) is unexhausted. However, he argues, the claim

24   should be deemed “technically exhausted,” although procedurally defaulted, because there remain

25   no avenues to pursue this claim in the state courts due to various state procedural bars.

26           A claim may be considered procedurally defaulted if “it is clear that the state court would

27   hold the claim procedurally barred.” Sandgathe v. Maass, 314 F.3d 371, 376 (9th Cir. 2002).

28   While it is clear that petitioner would face several procedural bars if he were to return to state


                                                        8
1    court, see, e.g., Nev. Rev. Stat. §§ 34.726 & 34.810, Nevada has cause and prejudice and

2    fundamental miscarriage of justice exceptions to its procedural bars, which are substantially the

3    same as the federal standards. If a petitioner has a potentially viable cause-and-prejudice or actual-

4    innocence argument under the substantially similar federal and state standards, then petitioner

5    cannot establish that “it is clear that the state court would hold the claim procedurally barred.” For

6    that reason, the courts in this district have generally declined to find a claim subject to anticipatory

7    procedural default unless the petitioner represents that he would be unable to establish cause and

8    prejudice in a return to state court. In such a case, the claim would generally be subject to

9    immediate dismissal as procedurally defaulted, as the petitioner would have conceded that he has

10   no grounds for exception to the procedural default in federal court.

11           A different situation is presented, however, where the Nevada state courts do not recognize

12   a potential basis to overcome the procedural default arising from the violation of a state procedural

13   rule that is recognized under federal law. In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme

14   Court held that the absence or inadequate assistance of counsel in an initial-review collateral

15   proceeding may be relied upon to establish cause excusing the procedural default of a claim of

16   ineffective assistance of trial counsel. Id. at 9. The Supreme Court of Nevada does not recognize

17   Martinez cause as cause to overcome a state procedural bar under Nevada state law. Brown v.

18   McDaniel, 331 P.3d 867, 875 (Nev. 2014). Thus, a Nevada habeas petitioner who relies upon

19   Martinez—and only Martinez—as a basis for overcoming a state procedural bar on an unexhausted

20   claim can successfully argue that the state courts would hold the claim procedurally barred but that

21   he nonetheless has a potentially viable cause-and-prejudice argument under federal law that would

22   not be recognized by the state courts when applying the state procedural bars.

23           Here, petitioner advances only Martinez as a basis for excusing the default of Ground

24   Two(B), which is an ineffective assistance of trial counsel claim. The Court therefore grants

25   petitioner’s request to consider Ground Two(B) technically exhausted.

26           Respondents assert, in reply, that even if the claim is technically exhausted, petitioner

27   cannot establish cause and prejudice for the anticipated default because Ground Two(B) is plainly

28   meritless and thus not “substantial.” The Court is not inclined to agree with respondents on this


                                                        9
1    point before giving petitioner an opportunity to respond. Thus, because whether Ground Two(B)

2    is a substantial claim of ineffective assistance of trial counsel is a question that is otherwise

3    intertwined with the merits of the claim itself, the Court will defer a determination of whether

4    petitioner can establish cause and prejudice to excuse the default of Ground Two(B) until the time

5    of merits determination. Respondents may reassert this procedural defense in their answer to the

6    remaining claims of the petition.

7           B. Ground Two(D)

8           In Ground Two(D), petitioner argues that trial counsel was ineffective for repeatedly

9    engaging in unprofessional conduct. He asserts that counsel: (1) “audibly chuckled at the

10   prosecutor early into the first day of trial and continued to act obnoxious after that”; (2) called the

11   prosecutor “robotic”; (3) was reprimanded by the trial court for his sarcastic tone and head

12   movements but continued to act inappropriately and argue with the court, requiring a bench

13   conference during which the court offered to “imitate” counsel to show him how obnoxious he

14   was being; (4) got into a shoving match with the prosecutor, during which he told the prosecutor

15   he was “talking too loud” and to “keep your mouth down,” and the fighting continued even after

16   the court intervened and told him to stop; and (5) during closing arguments, fought with the court

17   for the way it handled an objection to defendant’s argument and thereafter delivered an extended

18   apology for his behavior to the court outside the presence of the jury. (ECF No. 60 at 17-18).

19          Respondents argue that the first two allegations were not part of the state petition and that

20   Ground Two(D) is therefore unexhausted to the extent of those allegations. Petitioner responds

21   that the allegations do not fundamentally alter the legal claim considered by the state courts and

22   that the claim is exhausted in its entirety. Respondents reply that ineffective assistance of counsel

23   claims are fact specific and must be separately exhausted, and that because the allegations could

24   have the effect of tipping the scales in petitioner’s favor, they do fundamentally alter the basis for

25   the claim.

26          Further facts in support of a claim do not render a claim unexhausted “so long as those

27   facts do not ‘fundamentally alter the legal claim already considered by the state courts.’” Poyson

28   v. Ryan, 879 F.3d 875, 894 (9th Cir.), cert. denied, 138 S. Ct. 2652 (2018) (citation omitted). Thus,


                                                       10
1    a petitioner may develop additional facts supporting a specific claim of ineffective assistance but

2    may not, without rendering the claim unexhausted, add “add unrelated alleged instances of

3    counsel’s ineffectiveness to his claim.” Id. at 895 (internal citations and punctuation omitted).

4           Here, the petitioner’s claim is that counsel rendered ineffective assistance by engaging in

5    repeated unprofessional conduct. The additional allegations do not present a new or different claim

6    of ineffective assistance but rather are further examples of counsel’s unprofessional conduct. In

7    addition, considered alongside the allegations asserted in the state petition, the additional

8    allegations do not fundamentally alter the legal claim that was presented to the state courts.

9    Accordingly, Ground Two(D) is exhausted.

10

11   IV. Procedural Default

12          Even if a claim is otherwise exhausted, a federal court cannot review it “if the Nevada

13   Supreme Court denied relief on the basis of ‘independent and adequate state procedural grounds.’”

14   Koerner v. Grigas, 328 F.3d 1039, 1046 (9th Cir. 2003).

15          In Coleman v. Thompson, the Supreme Court held that a state prisoner who fails to comply

16   with the state’s procedural requirements in presenting his claims is barred from obtaining a writ of

17   habeas corpus in federal court by the adequate and independent state ground doctrine. Coleman v.

18   Thompson, 501 U.S. 722, 731-32 (1991). A state procedural bar is “adequate” if it is “clear,

19   consistently applied, and well-established at the time of the petitioner's purported default.”

20   Calderon v. United States District Court (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996). A state

21   procedural bar is “independent” if the state court “explicitly invokes the procedural rule as a

22   separate basis for its decision.” Yang v. Nevada, 329 F.3d 1069, 1074 (9th Cir. 2003). A state

23   court’s decision is not “independent” if the application of the state’s default rule depends on the

24   consideration of federal law. Park v. California, 202 F.3d 1146, 1152 (9th Cir. 2000). Where such

25   a procedural default constitutes an adequate and independent state ground for denial of habeas

26   corpus, the default may be excused only if “a constitutional violation has probably resulted in the

27   conviction of one who is actually innocent,” or if the prisoner demonstrates cause for the default

28   and prejudice resulting from it. Murray v. Carrier, 477 U.S. 478, 496 (1986).


                                                     11
1           The Nevada Supreme Court affirmed denial of petitioner’s second petition as successive

2    and untimely under Nev. Rev. Stat. § 34.810 and § 34.726. (Pet. Ex. 13). The Ninth Circuit has

3    held that the Nevada Supreme Court’s application of the timeliness rule in § 34.726(1) is an

4    independent and adequate state law ground for procedural default. Moran v. McDaniel, 80 F.3d

5    1261, 1268–70 (9th Cir. 1996); see also Valerio v. Crawford, 306 F.3d 742, 778 (9th Cir. 2002).

6    The Ninth Circuit also has held that, at least in non-capital cases, Nev. Rev. Stat. § 34.810 is an

7    independent and adequate state ground for procedural default. Vang v. Nevada, 329 F.3d 1069,

8    1074 (9th Cir. 2003); Bargas v. Burns, 179 F.3d 1207, 1210–12 (9th Cir. 1999). The Nevada

9    Supreme Court’s decision in this case did not depend on the application of federal law in deciding

10   that the claim was procedurally defaulted. Accordingly, the Nevada Supreme Court relied on

11   independent and adequate state law grounds in affirming the dismissal of petitioner’s second state

12   habeas petition as untimely and successive.

13          Respondents argue that the following claims were exhausted only by the second state

14   petition and are therefore procedurally defaulted: (1) the substantive claim in Ground One; (2)

15   Ground Two(C); (3) Ground Three; and (4) Ground Eight. Petitioner concedes that these claims

16   were exhausted only by the second state petition and concedes that under current law he cannot

17   establish cause for the default of Ground Three. As to the other grounds, however, petitioner asserts

18   that he can demonstrate cause for the default.

19          To demonstrate cause for a procedural default, the petitioner must “show that some

20   objective factor external to the defense impeded” his efforts to comply with the state procedural

21   rule. Murray, 477 U.S. at 488. For cause to exist, the external impediment must have prevented

22   the petitioner from raising the claim. See McCleskey v. Zant, 499 U.S. 467, 497 (1991). With

23   respect to the prejudice prong, the petitioner bears “the burden of showing not merely that the

24   errors [complained of] constituted a possibility of prejudice, but that they worked to his actual and

25   substantial disadvantage, infecting his entire [proceeding] with errors of constitutional dimension.”

26   White v. Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (citing United States v. Frady, 456 U.S. 152,

27   170 (1982)).

28


                                                      12
1              As previously discussed, ineffective assistance of post-conviction counsel can provide a

2    basis for cause in some circumstances. Martinez v. Ryan, 566 U.S. 1 (2012). In Martinez, the

3    United States Supreme Court created a narrow, equitable rule that allows petitioners to, in some

4    cases, establish cause for a procedural default where the failure to raise a substantial claim of

5    ineffective assistance of trial counsel in initial-review collateral proceedings is due to the absence

6    or ineffective assistance of post-conviction counsel. Id. at 16-17. The Martinez rule is an exception

7    to the general rule that errors of post-conviction counsel cannot provide cause for a procedural

8    default. Coleman, 501 U.S. at 752-54; Smith v. Baldwin, 510 F.3d 1127, 1146-47 (9th Cir. 2007).

9    Martinez provides an exception only for substantial claims of ineffective assistance of trial

10   counsel. It cannot supply cause to excuse the procedural default of a substantive claim of trial court

11   error. See Martinez, 566 U.S. at 16-17. It cannot supply cause where the claim was defaulted

12   because it was not raised on post-conviction appeal. Id. at 16 (declining to extend exception to

13   Coleman to “attorney errors in other kinds of proceedings, including appeals from initial-review

14   collateral proceedings, second or successive collateral proceedings, and petitions for discretionary

15   review in a State's appellate courts”) (emphasis added). And it cannot supply cause to excuse the

16   procedural default of an ineffective assistance of appellate counsel claim. Davila v. Davis, 137 S.

17   Ct. 2058, 2064 (2017).

18             A. Ground One

19             The ineffective assistance of counsel aspect of Ground One was exhausted in petitioner’s

20   first postconviction proceedings and is not procedurally defaulted. (See Ex. 62 at 6-7).4 It is the

21   substantive aspect of Ground One that respondents argue is defaulted. Petitioner offers three

22   grounds for cause, all of which are either intertwined with the merits of petitioner’s claims or

23   require a more thorough analysis of the basis for Ground One. The cause arguments are therefore

24   most efficiently considered at the time of the merits disposition. The motion to dismiss Ground 1,

25   in part, will therefore be denied without prejudice to renew in the answer to the petition.

26

27
     4
         Citation is to original page of document.
28


                                                      13
1           B. Ground Two(C)

2           Ground Two(C) is a claim of ineffective assistance of counsel for failure to challenge an

3    erroneous jury instruction. Petitioner asserts cause based on Martinez, 566 U.S. 1. Because

4    petitioner represented himself in his state postconviction proceedings, and because Ground

5    Two(C) is a claim of ineffective assistance of trial counsel, it is potentially subject to the Martinez

6    exception. Whether it is a substantial claim of ineffective assistance of counsel, however, is a

7    question that is intertwined with the merits of the claim itself. The Court will therefore defer a

8    decision on petitioner’s cause and prejudice argument with respect to this claim until the time of

9    the merits determination. The motion to dismiss Ground Two(C) as procedurally defaulted will

10   therefore be denied without prejudice to renew in the answer.

11          D. Ground Eight

12          In Ground Eight, petitioner asserts that Jury Instruction 11 was fundamentally unfair.

13   Petitioner asserts cause based on his argument that trial counsel was ineffective for failing to

14   litigate this claim during trial. A claim of ineffective assistance of counsel used to establish cause

15   may itself be procedurally defaulted. Edwards v. Carpenter, 529 U.S. 446, 453 (2000). The

16   petitioner exhausted but procedurally defaulted the ineffective assistance of trial counsel claim in

17   his second state postconviction proceedings, and it is the subject of Ground Two(C). Whether

18   petitioner can establish cause and prejudice for Ground Two(C), and whether Ground Two(C)

19   itself has merit, will determine whether Ground Two(C) can supply cause for the instant claim.

20   The questions of cause are therefore intertwined, at the end of the day, with the question of the

21   merits of this claim and Ground Two(C). The motion to dismiss Ground Eight as procedurally

22   defaulted will therefore be denied without prejudice to renew in the answer.

23

24   V. Stone v. Powell and Fourth Amendment Claim

25          In Ground Four, petitioner asserts that the results of his blood draw should have been

26   suppressed as the result of an illegally long detention. Respondents assert this claim is precluded

27   by Stone v. Powell, 428 U.S. 465, 494 (1976).

28


                                                       14
1             In Stone, the Supreme Court held that “where the State has provided an opportunity for full

2    and fair litigation of a Fourth Amendment claim a state prisoner may not be granted federal habeas

3    corpus relief on the ground that evidence obtained in an unconstitutional search or seizure was

4    introduced at his trial.” Id. Here, although petitioner filed a motion to suppress the evidence of the

5    blood draw, which was heard by the trial court, he asserts that he was denied an opportunity to

6    develop his claim because the trial court declined to hold an evidentiary hearing.

7             The Court is not persuaded by petitioner’s argument. As discussed above, defense counsel

8    conceded during argument that an evidentiary hearing was unnecessary in light of the trial court’s

9    finding that probable cause to arrest existed based on the crash itself. Nor did defendant appeal the

10   lack of an evidentiary hearing. Petitioner therefore had a full and fair opportunity to litigate his

11   motion to suppress, and the claim is precluded by Stone.

12

13   VI. Conclusion

14            In accordance with the foregoing,

15            IT IS HEREBY ORDERED that respondents’ motion to dismiss (ECF No. 64) is

16   GRANTED IN PART and DENIED IN PART as follows:

17            1. Grounds Three and Four are DISMISSED WITH PREJUDICE;

18            2. Ground Two(B) is deemed technically exhausted but procedurally defaulted; and

19            3. The motion to dismiss as untimely Grounds Six and Seven and as procedurally defaulted

20   Ground One, in part, Ground Two(B), Ground Two(C) and Ground Eight is DENIED WITHOUT

21   PREJUDICE to respondents renewing the procedural defenses in the answer.

22            IT IS FURTHER ORDERED that in their answer, respondents shall respond to all

23   surviving claims on the merits, in addition to raising any procedural defenses authorized by this

24   order.

25            IT IS FURTHER ORDERED that petitioner’s unopposed motion for leave to file

26   supplemental authorities (ECF No. 71) is GRANTED.

27

28


                                                      15
1           IT IS FURTHER ORDERED that respondents will have sixty days from the date of entry

2    of this order to file an answer to all remaining claims of the amended petition. Petitioner will have

3    thirty days thereafter within which to file a reply.

4           IT IS FURTHER ORDERED that any request for an evidentiary hearing included within

5    the opposition is DENIED WITHOUT PREJUDICE. Petitioner may renew any request for an

6    evidentiary hearing at the same time as, and in conjunction with, the reply, in a separately filed

7    motion.

8

9
            DATED: September 6, 2019.
10

11
                                                            RICHARD F. BOULWARE, II
12                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                       16
